Name: 84/290/EEC: Council Decision of 22 May 1984 on the conclusion of an Agreement in the form of an exchange of letters between the European Economic Community and Norway amending the Temporary Arrangement on joint discipline in their trade in cheese
 Type: Decision
 Subject Matter: trade policy;  European construction;  Europe
 Date Published: 1984-05-26

 Avis juridique important|31984D029084/290/EEC: Council Decision of 22 May 1984 on the conclusion of an Agreement in the form of an exchange of letters between the European Economic Community and Norway amending the Temporary Arrangement on joint discipline in their trade in cheese Official Journal L 140 , 26/05/1984 P. 0043 Spanish special edition: Chapter 03 Volume 30 P. 0216 Portuguese special edition Chapter 03 Volume 30 P. 0216 *****COUNCIL DECISION of 22 May 1984 on the conclusion of an Agreement in the form of an exchange of letters between the European Economic Community and Norway amending the Temporary Arrangement on joint discipline in their trade in cheese (84/290/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Commission, Whereas point 7 of the Temporary Arrangement between Norway and the European Economic Community on joint discipline in their trade in cheese (1) provides for consultations between the Parties on the operation of the Arrangement and the possibility of amending that Arrangement by common agreement in the light of experience; whereas the consultations showed that it is necessary to amend the weight limits for Jarlsberg cheese defined in the Arrangement, as they have proved to be too restrictive, HAS DECIDED AS FOLLOWS: Article 1 An Agreement in the form of an exchange of letters between the European Economic Community and Norway amending the Temporary Arrangement on joint discipline in their trade in cheese is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement in order to bind the Community. Done at Brussels, 22 May 1984. For the Council The President J. AUROUX (1) OJ No L 345, 6. 12. 1982, p. 24.